Citation Nr: 0841630	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired  
psychiatric disorder, variously diagnosed as anxiety 
disorder, dysthymic disorder, and bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1990 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's March 1990 entrance examination report 
reveals a normal psychiatric clinical evaluation.

2.  Service treatment records reveal that the veteran was 
treated for psychiatric symptoms beginning in approximately 
May 1991; various diagnoses were indicated including anxiety, 
adjustment disorder, and depression.

3.  The veteran's June 1993 separation examination report 
reveals an abnormal psychiatric clinical evaluation.  The 
diagnosis was personality disorder and adjustment disorder 
with depressed mood.

4.  A February 1994 VA mental health treatment record reveals 
that the veteran continued to have complaints of psychiatric 
symptoms; the diagnosis was mixed anxiety with depression and 
personality disorder.

5.  A March 1994 VA psychiatric Compensation and Pension 
examination report reveals a diagnosis of dysthymic disorder 
and generalized anxiety disorder.  

6.  Private and VA treatment records reveal that the veteran 
has received continuous treatment for psychiatric symptoms 
since separation from service.  

7.  An April 2005 VA examination report reveals a diagnosis 
of anxiety disorder which may have been aggravated by 
military service.  

8.  An October 2008 private psychiatric medical opinion 
states that the veteran's psychiatric disorder first 
manifested during active service.  


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed anxiety disorder, 
dysthymic disorder, and bipolar disorder, was incurred in 
active military service.  38 U.S.C.A. § 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board notes that a May 1994 RO rating decision denied 
entitlement to service connection for dysthymic disorder and 
generalized anxiety disorder which the veteran had claimed as 
nerves and a nervous breakdown.  The veteran was notified of 
this decision in May 1994, and did not file a timely appeal 
to the denial of service connection.  As such, that decision 
became final.  Generally, reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
38 U.S.C.A. § 5108 (West 1991).  In August 2003, the veteran 
filed a claim for service connection for bipolar disorder 
which has resulted in the present appeal before the Board.  
As bipolar disorder is a different diagnosed disability than 
those previously identified in the May 1994 rating decision, 
the disability must be considered de novo.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 
F.3d. 399, 402 (Fed. Cir. 1996).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran's service medical records show that in March 
1990, entrance examination of the veteran was conducted.  
Psychiatric clinical evaluation was "normal" with no 
abnormalities noted by the examining physician.  On the 
accompanying report of medical history the veteran did not 
indicate a history of depression, worry, or nervous trouble.  
Service treatment records further reveal that beginning in 
approximately May 1991, the veteran presented for treatment 
with complaints of headaches and "stress."  A treatment 
note dated May 10, 1991 indicates an assessment of 
situational anxiety with immature personality; the veteran 
was referred to a mental health clinic for psychiatric 
evaluation.  A June 1993 treatment record reveals that the 
veteran had recent complaints of headaches since his recent 
marriage.  Ultimately, he was diagnosed with an adjustment 
disorder and alcohol dependence.  The veteran's June 1993 
separation examination report reveals an abnormal psychiatric 
clinical evaluation.  Diagnoses of personality disorder and 
adjustment disorder with depressed mood were indicated.  

VA treatment records dated February 1994, reveal that the 
veteran sought treatment for symptoms of anxiety and related 
a history of similar symptoms dating back to 1990 during 
service.  The diagnosis was mixed anxiety with depression and 
a probably personality disorder.  

In March 1994, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  Again, the veteran 
reported symptoms of anxiety dating back to service.  The 
diagnosis was dysthymic disorder and generalized anxiety 
disorder.  The examiner did not express an opinion as to 
etiology of the veteran's psychiatric disorders.  

VA hospital treatment records dated in 1998 and 1999 reveal 
that the veteran required inpatient treatment for substance 
abuse and dependence as well as bipolar disorder.  A private 
hospital emergency room treatment record dated April 1998 
reveals that the veteran was suicidal and presented with 
symptoms of depression and headaches.  The admitting 
diagnosis was depression, suicidal tendency, and adjustment 
disorder.  The discharge diagnosis was depression secondary 
to acute situational reaction.  It was noted that his wife 
had left him.

An October 2000 letter from the veteran's treating VA 
physician indicates that at the time the veteran was being 
treated at a VA outpatient clinic with a diagnosis of bipolar 
disorder.  He was being treated with prescription medications 
which included a mood stabilizer and antidepressants.   

A private hospital discharge summary dated April 2002 reveals 
that the veteran required inpatient psychiatric treatment 
with a diagnosis of "bipolar disorder, anxiety / depression, 
situational depression, drug abuse history."

In July 2004 a mental status examination of the veteran was 
conducted for Social Security disability purposes.  The 
examination report indicates a history of symptoms dating 
back to the veteran's military service.  The diagnosis was 
dysthymia, exhibitionism, and a borderline personality 
disorder.

In April 2005, another VA Compensation and Pension 
examination of the veteran was conducted.  The examiner 
indicated a "long history of mental illness dating back to 
childhood," along with a history of substance abuse.  The 
examiner noted that the veteran had several varying 
psychiatric diagnoses since service.  After a full 
examination the diagnosis was:  anxiety disorder, 
exhibitionism, poly substance abuse, and borderline 
personality disorder.  The examiner indicated that the 
evidence showed that the veteran had been mentally ill since 
childhood and that his experiences during active service 
"may have contributed to his illness, but do not appear to 
have caused his illness."

In October 2008, the veteran's representative had the claims 
file reviewed by a physician.  The medical opinion rendered 
was that it was more likely than not that the veteran's 
current psychiatric disabilities first manifested during 
active service.  

The Board finds that the evidence of record supports a grant 
of service connection for a psychiatric disability.  While 
the 2005 VA examination report indicates that the veteran's 
mental illness has existed since childhood, this is not 
completely supported by the evidence of record.  The 
veteran's psychiatric clinical evaluation was normal on entry 
to service, and there are no contemporaneous medical records 
dated prior to service showing any diagnosis of a psychiatric 
disorder.  Rather, the evidence of record shows that the 
veteran was diagnosed with an adjustment disorder with 
depressed mood during service.  The service medical records 
show that the veteran's complaints of psychiatric symptoms 
manifested originally in May 1991 and continued until his 
separation in 1993, which would tend to indicate that the 
disorder was chronic in nature.  Moreover, although it has 
been difficult to get a firm diagnosis of the veteran's 
psychiatric disability, it is clear that consistent 
psychiatric symptoms have existed since they manifested 
during service until the present.  Accordingly, the evidence 
supports a grant of service connection for a psychiatric 
disorder variously diagnosed as anxiety disorder, dysthymic 
disorder, and bipolar disorder.


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as anxiety, depression and bipolar disorder, is 
granted. 




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


